[DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                           ________________________                  FILED
                                                            U.S. COURT OF APPEALS
                                   No. 11-16097               ELEVENTH CIRCUIT
                               Non-Argument Calendar              JULY 5, 2012
                             ________________________              JOHN LEY
                                                                    CLERK
                       D.C. Docket No. 1:99-cr-00125-KMM-6



UNITED STATES OF AMERICA, lllllllllllllllllllllllllllllllllllllll

                                                                Plaintiff - Appellee,

                                         versus

BERNARD SHAW, llllllllllllllllllllllllllllllllllllll

                                                             Defendant - Appellant.

                            ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

                                     (July 5, 2012)

Before CARNES, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

      Gail M. Stage, on behalf of Michael Caruso, interim Federal Public
Defender and appointed counsel for Bernard Shaw in this appeal from the denial

of an 18 U.S.C. § 3582(c)(2) sentence reduction motion, has moved to withdraw

from further representation of the appellant and has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967). Our independent review of the record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no issues of

arguable merit, counsel’s motion to withdraw is GRANTED, and the denial of

Shaw’s § 3582(c)(2) motion to reduce his sentence is AFFIRMED.




                                          2